             Case 4:18-cv-01044-HSG Document 70 Filed 10/05/18 Page 1 of 3



 1   Ann McFarland Draper (SBN 065669)
       courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Tel: (415) 989-5620
 4
     Attorneys for Defendants and Cross/Counter
 5   Claimants Dan Rasure, TheShop dot Build LLC,
     and TheShop dot Build San Fran LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10   TECHSHOP, INC., a California corporation,          Case No. 4:18-cv-01044-HSG-JCS
     DORIS A. KAELIN, in her capacity as
11   Chapter 7 trustee for TECHSHOP, Inc., a
     California corporation,                            NOTICE OF ERRATA AND CORRECTION
12                          Plaintiff,                  (JOINT LETTER BRIEF)
            vs.
13   DAN RASURE, et al,                                                No Hearing Set
                            Defendants.
14
     And Related Cross- and Counter-action.
15

16   TO THE COURT AND ALL PARTIES TO THIS ACTION:

17          PLEASE TAKE NOTICE that counsel named above hereby provides notice of errata and

18   correction of a typographical error in the Joint Letter Brief filed on October 5, 2018, as Docket

19   No. 69. The date of the discovery conference and ruling referred to in paragraph 2 on Page 4 was

20   incorrectly typed as “August 13”. The correct date is September 13 (2018), and the page should

21   read as shown on the attached sheet.

22   DATED: October 5, 2018
                                                   Respectfully Submitted,
23                                                 DRAPER LAW OFFICES
24
                                                   By         /s/ Ann McFarland Draper_______
25                                                        Ann McFarland Draper
                                                   Attorneys for Defendants and Cross/Counter
26                                                 Claimants Dan Rasure, TheShop dot Build LLC,
                                                   and TheShop dot Build San Fran LLC
27

28   _____________________________________
      Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)                                            -1
      NOTICE OF ERRATA AND CORRECTION (JOINT LETTER BRIEF)
             Case 4:18-cv-01044-HSG Document 70 Filed 10/05/18 Page 2 of 3



 1                                    CERTIFICATE OF SERVICE

 2          I, Ann McFarland Draper, hereby declare and certify as follows:

 3          1.      I am an attorney at law over the age of eighteen (18) years and not a party to this

 4   action. My business address is 75 Broadway, Suite 202, San Francisco, CA 94111.

 5          2.      On October 5, 2018, I electronically served true and correct copies of the foregoing

 6   document NOTICE OF ERRATA AND CORRECTION (JOINT LETTER BRIEF)

 7           by electronically filing said document with the Clerk of the Court using the CM/ECF

 8          system and transmission of the Notice of Electronic Filing for such document via the

 9          Court’s NEF system to the following persons, each of whom is deemed to have consented

10          by electronic service by NEF:

11                  James C. Pistorino             james@dparrishlaw.com

12          I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct and that this declaration was executed this 5th day of October   ,

14   2018, at San Rafael, State of California.

15                                                           /s/ Ann McFarland Draper

16                                                           Ann McFarland Draper

17

18

19

20

21

22

23

24

25
26
27

28   _____________________________________
      Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)                                           -2
      NOTICE OF ERRATA AND CORRECTION (JOINT LETTER BRIEF)
                                69 Filed 10/05/18 Page 3
Case 4:18-cv-01044-HSG Document 70                     4 of 3
                                                            8




                                    September
                                     =======


                             September
                              =======
